Citation Nr: 1600693	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-16 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetic nephropathy.  

3.  Entitlement to service connection for hypertensive cardiovascular disease.  

4.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include major depressive disorder.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran had active service from October 1972 to December 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded to schedule the Veteran for a Travel Board hearing.  The Veteran initially requested such hearing in his June 2012 VA Form 9 (Substantive Appeal), and in August 2015, VA sent him a notice letter informing him of the date, time, and location of his hearing in September 2015.  The Veteran did not attend the Travel Board hearing.  

Regrettably, VA's notification letter to the Veteran was returned as undelivered and the postal service was unable to forward the letter to a correct address.  The August 2015 notice letter was mailed to the address he provided in his Substantive Appeal, and it was noted on the undelivered notice letter that the Veteran had not resided at the listed address for almost three years.  Additional attempts to the contact the Veteran in October and November 2015 were also returned undeliverable, at an address different from that listed on the August 2015 notice letter.  As the Veteran's mailing address is unclear, and he did not receive notification of the original hearing, he should be rescheduled for a new hearing.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's current mailing address.  
2. The RO should then reschedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida RO (or in the alternative, if he so desires, a video conference hearing before the a Veterans Law Judge) at the next available opportunity.  The Veteran must be notified of the date, time, and location for the hearing at the confirmed correct current mailing address.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




